EX-99.h.3.i AMENDMENT NO. 2 TO SCHEDULE A TO THE FUND ACCOUNTING AND FINANCIAL ADMINISTRATION OVERSIGHT AGREEMENT BETWEEN DELAWARE SERVICE COMPANY, INC. AND DELAWARE INVESTMENTS FAMILY OF FUNDS DATED JANUARY 4TH, 2010 As of January 31, 2011 OPEN-END FUNDS Delaware Group® Adviser Funds Delaware Group® Government Fund Delaware Diversified Income Fund Delaware Core Plus Bond Fund Delaware U.S. Growth Fund Delaware Inflation Protected Bond Fund Delaware Group® Cash Reserve Delaware Group® Income Funds Delaware Cash Reserve® Fund Delaware Corporate Bond Fund Delaware Extended Duration Bond Fund Delaware Group® Equity Funds I Delaware High-Yield Opportunities Fund Delaware Mid Cap Value Fund Delaware Core Bond Fund Delaware Diversified Floating Rate Fund Delaware Group® Equity Funds II Delaware Large Cap Value Fund Delaware Group® Limited-Term Government Funds Delaware Value® Fund Delaware Limited-Term Diversified Income Fund Delaware Group® Equity Funds IV Delaware Group® State Tax-Free Income Trust Delaware Smid Cap Growth Fund Delaware Tax-Free Pennsylvania Fund Delaware Global Real Estate Securities Fund Delaware Healthcare Fund Delaware Group® Tax-Free Fund Delaware Tax-Free USA Fund Delaware Group® Equity Funds V Delaware Tax-Free USA Intermediate Fund Delaware Dividend Income Fund Delaware Small Cap Core Fund Delaware Pooled® Trust Delaware Small Cap Value Fund The Core Focus Fixed Income Portfolio The Core Plus Fixed Income Portfolio Delaware Group® Foundation Funds® The Delaware Macquarie Real Estate Portfolio Delaware Foundation® Growth Allocation Fund The Emerging Markets Portfolio Delaware Foundation® Conservative Allocation Fund The Emerging Markets Portfolio II Delaware Foundation® Moderate Allocation Fund The Focus Smid-Cap Growth Equity Portfolio Delaware Foundation® Equity Fund The Global Fixed Income Portfolio The Global Real Estate Securities Portfolio Delaware Group® Global & International Funds The High-Yield Bond Portfolio Delaware Emerging Markets Fund The International Equity Portfolio Delaware Global Value Fund The International Fixed Income Portfolio Delaware International Value Equity Fund The Labor Select International Equity Portfolio Delaware Focus Global Growth Fund The Large-Cap Growth Equity Portfolio Delaware Macquarie Global Infrastructure Fund The Large-Cap Value Equity Portfolio The Real Estate Investment Trust Portfolio (also known as Delaware REIT Fund) The Real Estate Investment Trust Portfolio II The Select 20 Portfolio OPEN-END FUNDS (Cont.) Delaware VIP® Trust Delaware VIP® Cash Reserve Series Delaware VIP® Diversified Income Series Delaware VIP® Emerging Markets Series Delaware VIP® High Yield Series Delaware VIP® International Value Equity Series Delaware VIP® Limited-Term Diversified Income Series Delaware VIP® REIT Series Delaware VIP® Small Cap Value Series Delaware VIP® Smid Cap Growth Series Delaware VIP® U.S. Growth Series Delaware VIP® Value Series Voyageur Insured Funds Delaware Tax-Free Arizona Fund Voyageur Intermediate Tax Free Funds Delaware Tax-Free Minnesota Intermediate Fund Voyageur Mutual Funds Delaware Minnesota High-Yield Municipal Bond Fund Delaware National High-Yield Municipal Bond Fund Delaware Tax-Free California Fund Delaware Tax-Free Idaho Fund Delaware Tax-Free New York Fund Voyageur Mutual Funds II Delaware Tax-Free Colorado Fund Voyageur Mutual Funds III Delaware Select Growth Fund Delaware Large Cap Core Fund Voyageur Tax Free Funds Delaware Tax-Free Minnesota Fund CLOSED-END FUNDS Delaware Investments Dividend and Income Fund, Inc. Delaware Investments Global Dividend and Income Fund, Inc. Delaware Investments Arizona Municipal Income Fund, Inc. Delaware Investments Colorado Municipal Income Fund, Inc. Delaware Investments National Municipal Income Fund Delaware Investments Minnesota Municipal Income Fund II, Inc. Delaware Enhanced Global Dividend and Income Fund
